Exhibit 10.1

 

AMENDMENT TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
August 16, 2012 (the “Effective Date”), is between FX Alliance, LLC (the
“Company”) and James F.X. Sullivan (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive are parties to that certain employment
agreement dated as of March 14, 2001 (the “Original Agreement”);

 

WHEREAS, the Original Agreement provides that it may not be amended or modified
unless executed in writing by Executive and the Company;

 

WHEREAS, the Original Agreement was amended by an amendment (the “First
Amendment”) thereto executed in writing by Executive and the Company and dated
as of December 29, 2011 (the Original Agreement as amended by the First
Amendment being referred to herein as the “Amended Agreement”);

 

WHEREAS, the parties hereto desire to amend the Amended Agreement on the terms
and conditions set forth herein, effective as of the Effective Date; and

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings given them in
the Amended Agreement.

 

2.                                      Amendment of Amended Agreement.

 

(a)                                 Section 7(a) is hereby amended to revise
clauses (iv) and (v) thereof to replace the phrase “a termination by the Company
without Cause” with the phrase “a termination by the Company without Cause or by
the Executive for Good Reason, in each case” each time such phrase occurs in
such sections.

 

(b)                                 Section 7(a) is hereby amended to delete
clause (vi) and replace it in its entirety with the following new clause (vi)

 

(vi) resignation by Executive for any reason other than for Good Reason.

 

(c)                                  Sections 7(f)(iv) and 7(f)(v) are hereby
amended to replace the phrase “terminated by the Company with Cause” with the
phrase “terminated by the Company without Cause or by the Executive for Good
Reason, in each case” each time such phrase occurs in such sections.

 

--------------------------------------------------------------------------------


 

(d)                                 Section 7(f)(vi) is hereby amended to add
the following new definition as a new subsection (C)

 

“Good Reason”                              means a termination by the Executive
of his employment as a result of and within sixty (60) days following (A) a
substantial and significant diminution in the key duties and responsibilities of
the Executive, or (B) a material breach by the Company of a material term of the
Amended Agreement, in each case which is not remedied by the Company within ten
(10) days after receipt of written notice thereof given by Executive to the
Company, which notice shall specify in reasonable detail the circumstances
giving rise to the Executive ‘s claim that good reason to terminate his
employment exists (“Good Reason”).

 

3.                                      Execution in Counterparts.  This
Amendment may be executed in counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  This Amendment shall be
binding upon the respective parties hereto upon the execution and delivery of
this Amendment by each of the parties hereto.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4.                                      Effect of Amendment.  Except as
expressly amended hereby, the Amended Agreement shall remain in full force and
effect.  Any reference to the Amended Agreement contained in any notice, request
or other document executed concurrently with or after the execution and delivery
of this Amendment shall be deemed to include this Amendment unless the context
shall otherwise require.

 

*      *      *      *      *

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Amended Agreement as of the date above first written.

 

 

FX ALLIANCE, LLC

 

 

 

By:

/s/ Philip Z. Weisberg

 

 

 

 

Name:

Philip Z. Weisberg

 

 

 

 

Title:

Chief Executive Officer

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Amended Agreement as of the date above first written.

 

 

/s/ James F.X. Sullivan

 

 

 

James F.X. Sullivan

 

Signature Page to Amendment to Employment Agreement

 

--------------------------------------------------------------------------------